ON APPLICATION FOR WRITS
EN BANC.
HOOD, Judge.
We granted a writ of certiorari in this matter. Oral arguments on the writ were presented at the same time as were arguments on appeal in the related case of “In re: Lawrence and Lessie Williams, On Behalf Of Their Minor Son, James Williams,” 221 So.2d 58.
All issues presented by this writ were considered and disposed of by us in the cited case (No. 2718). For the reasons which we assigned in that case, we think the relief sought by plaintiffs in applying for this writ should be granted.
For these reasons, the above cited case, bearing No. 2718 on our docket, is remanded to the Ninth Judicial District Court, sitting as a juvenile court in and for Rapides Parish, for a speedy hearing and for further proceedings consistent with the views expressed in the opinion which we are rendering today in that case. The costs of this application are assessed to plaintiff s-relators.
Remanded.